Elliott, J.
— Two points are stated in the brief of appellant : The first is that the finding is not supported by the evidence ; the second is that the court erred in overruling appellant’s motion to tax costs against appellee.
*601The evidence, although conflicting, supports the finding, and, under a firmly settled rule, it is our duty to uphold it.
The brief of appellant does not point out any specific error in the ruling upon the' motion to tax costs. In his motion he states for cause, that the plaintiff’s recovery was not reduced below fifty dollars by a set-off or counter-claim ; and this is the only intimation given us of the ground upon which he claimed a judgment for costs. We have looked into the evidence, and think it very probable that the appellee’s recovery was reduced upon the issues of set-off and counter-claim, both of which were tendered by the answer of appellant. At all events, there is nothing in the record countervailing the presumption that the ruling of the court below was right.
Judgment affirmed, with costs.